Citation Nr: 1223981	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-44 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite of the bilateral hands.

2.  Entitlement to service connection for residuals of cold weather injury right lower extremity.

3.  Entitlement to service connection for residuals of cold weather injury left lower extremity.

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1954 and from October 1961 to August 1962.  He also had reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2011).

A claim for entitlement to service connection for residuals of frostbite of the bilateral hands was finally denied by the RO in February 2006.  In November 2008, VA obtained the Veteran's service personnel records.  The Combat Record portion of his personnel records indicates that he served during the Third Korean Winter.  Evidence of service during winter months in Korea is relevant to his claim regarding residuals of frostbite.  As relevant service department records have been associated with the claims file since the last final denial of this claim, new and material evidence is not needed to reopen the claim and it will be considered de novo.  See 38 C.F.R. § 3.156(c) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  In this regard, additional records development is needed and an addendum VA medical opinion should be obtained.  

	I. Medical Opinion

The Veteran asserts that he has bilateral hearing loss as a result of exposure to significant noise during service.  His service personnel records reflect that he qualified with an M-1 Carbine rifle, attended artillery fire specialized training, and served in an antiaircraft artillery unit.  As such, exposure to noise from small arms fire, antiaircraft fire, and artillery fire is conceded.  

The Veteran was afforded a VA audiological examination in July 2009.  Audiometric testing revealed hearing loss disability in each ear.  See 38 C.F.R. § 3.385 (2011).  The examiner noted that the Veteran had normal hearing at entry into service in 1951 and at discharge in 1962, and opined that the current hearing loss was not related to military service.  However, a rationale was not provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As such, an addendum to the July 2009 report should be requested.  Specific instructions are detailed below.  

The Board notes that the Veteran has submitted a private treatment record reflecting an initial consultation for hearing loss in February 2012.  The physician who performed the consultation opined that the Veteran's hearing loss is secondary at least in part to his military service and noise exposure during that time.   

	II. Records Development

The Veteran submitted a VCAA Notice Response in February 2009 indicating relevant treatment at the VA Outpatient Clinic in Austin, Texas from January 1, 2008 to the present.  These records have not been obtained.  On remand, these VA records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

During his hearing, the Veteran testified that he received treatment by a skin specialist for his residuals of frostbite/cold weather injuries shortly after his separation from service and more recently by Dr. Tracey.  Board Hearing Tr. at 4, 8.  These records may be relevant to the Veteran's claims; however, VA has not yet received information identifying where to obtain these records or authorization to obtain them.  On remand, the Veteran should be asked to provide information and authorization for VA to obtain any outstanding treatment records relevant to his claims to specifically include records from Dr. Tracey and whoever treated him for skin problems shortly after his separation from service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the Central Texas Veterans Health Care System - Austin Outpatient Clinic dating since January 2008.

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from Dr. Tracey and records showing treatment for his skin shortly after his separation from service.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

3.  Return the claims file to the examiner who conducted the July 2009 VA audiological examination, if available, to address the following after review of the entire claims file: 

(a.) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss is related to his military noise exposure?
(b.) What is the significance of the finding of normal hearing at the time of separation from service?  
(c.)  In rendering your opinion, please address the February 2012 opinion of the private physician - that the Veteran's hearing loss is secondary at least in part to his military service and noise exposure during that time.  

For purposes of any opinion rendered, the examiner should consider as fact that the Veteran was exposed to significant noise from small arms, artillery, and antiaircraft fire during service.  A complete rationale for all opinions expressed must be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



